Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to Applicant’s communications filed 20 November 2020. Claims 1-21 were previously pending. No claims have been added, amended, or cancelled. Accordingly, claims 1-21 remain pending and are under consideration. 

Response to Arguments
Applicant’s arguments, see remarks page 5, filed 20 November 2020, with respect to the rejection of claims 6, 8, 9, and 10 under 35 USC 102 have been fully considered and are persuasive.  Accordingly, the rejection of claims 6, 8, 9, and 10 under 35 USC 102 has been withdrawn. Additionally, Applicant’s arguments, see remarks pages 6-9, with respect to the rejection of claims 1-5, 7, 11-21 under 35 USC 103 have been fully considered and are persuasive. Accordingly, the rejections of claims 1-5, 7, 11-21 under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, (1) Oh, teaches the substitution of good blocks from a victim superblock to a superblock having bad blocks, and (2) Ravimohan teaches linked blocks creating metablocks, where bad blocks are unlinked from a block group and resulting in unlinked good blocks that are configured for SLC writes.
However, they do not anticipate nor render obvious the combination of managing as a second block group, having donated a good block to a first block group having a bad block, and storing data having a predefined property to the second block group, the donated good block taken from a different plane in relation to the bad memory block, as in independent claims 1, 6, 11, and 16. 
Nor do they anticipate nor render obvious the combination of a first block group having blocks from different planes accepting interleaved data writes and a second block group that is used to donate good replacement blocks for bad blocks in the first group, the replacement and bad blocks from different planes and the second block group not accepting interleaved data writes, as in independent claim 21.
Claims 2-5, 7-10, 12-15, and 17-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137